Gilfillan, C. J.
In the assessment proceedings brought in question in this cause there certainly was great disregard of both the letter and the spirit of the provisions controlling such proceedings in the charter of the city. In assessing the property not fronting on the street the method was adopted of dividing the amount to be assessed on that property equally among all the lots, without regard to their situation, character, or distance from the street to be graded, or the means of getting from them to the street. That some of them must necessarily be benefited by the improvement more than others is apparent, but that_ was not taken into account. The difference in benefits conferred was not considered at all. All the proceedings of the council were by resolution. The charter (Sp. Laws. 1887, p. 5, § 2,) provides: “All ordinances and resolutions shall, before they take effect, be presented to the mayor, and if he approves thereof he shall sign the same; and such as he shall not sign he-shall return to the common council, with his objections thereto.” In case he returns the resolutions with his objections the vote must be reconsidered, and the resolution can pass only by a vote of two-*519thirds, to be taken by yeas and nays, to be entered of record. None of the resolutions in the assessment proceedings were signed by the mayor, nor does it appear that any of them were presented to him. The respondent claims that the mayor was also a member of the council, and, as such, voted for each of the resolutions, and that such vote is equivalent to his approval as mayor. It is enough to say of this proposition that the charter provides but one mode for the mayor to attest his approval of resolutions, to wit, by his signature. It is impossible to substitute for that any other evidence that as an alderman or as a private person he approved or consented to such resolutions. For failure to comply with the charter in this respect all the proceedings were void.
Judgment reversed.